Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that each of the writings is a contract for the purchase and sale of the amounts mentioned therein respectively. Taking the language of the entire contract, it shows that the parties did not mean to ascribe to the words “ quantity not to exceed ” the meaning of similar words the subject of consideration in Chicago & G. E. R. R. Co. v. Dane (43 N. Y. 240), but that they meant by those words the amounts named and “ no more.” Rich and Lazansky, JJ., concur; Jaycox and Kapper, JJ., concur on the ground that there was a question of fact as to what the parties meant by said words and that question of fact was not decided by the direction of a verdict by the court, as indicated by the opinion of the court;